



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Harutyunyan, 2012
    ONCA 637

DATE: 20120924

DOCKET: C55447

Laskin, Juriansz and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David Harutyunyan

Appellant

Kirk Apel, for the appellant

Andreea Baiasu, for the respondent

Heard: September 20, 2012

On appeal from the sentence imposed on January 5, 2012 by
    Justice Mary Lou Benotto of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that the four year sentence imposed by the trial
    judge is demonstrably unfit. We deny the appellants alternative request for
    bail pending an adjournment of the appeal, so that he can await the result of
    the constitutional challenge on the three year mandatory minimum. Even if this
    court strikes down the mandatory minimum, the appellant would still receive a
    penitentiary sentence for this offence.

[2]

Accordingly, although leave to appeal sentence is granted, the sentence
    appeal is dismissed.


